FINAL ACTION

	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is FINAL.

	The following action is in response to communication(s):
Amendment filed on 3/17/2021.
RCE filed on 8/5/2020.
Amendment filed on 3/5/2020.
RCE filed on 10/16/2019.
Amendment filed on 4/17/2019.
Application filed on 7/26/2017 with priority date of 11/20/2012 from parent application 14/056838 filed on 10/17/2013 with provisional application 61/728626 filed on 11/20/2012.

The status of the claims is as follows: 
Claims 27-50 are pending and have been considered below. 
Claims 27, 37, and 44 are independent claims.
In the amendment, claims 27-33, 35, 37, 40-41, 43-44, 47-48, 50 are amended.
The claim objections to claims 29, 31-33, 40-41, 47-48 are respectfully withdrawn in light of the amendment.

Response to Arguments

The examiner acknowledges the amendment made to claims 27-33, 35, 37, 40-41, 43-44, 47-48, 50 in the amendment filed on 3/17/2021.
The claim objections to claims 29, 31-33, 40-41, 47-48 are respectfully withdrawn in light of the amendment.


The examiner further notes that to advance prosecution, among other possibilities, the feature shown in Fig. 9A/9B where the options for a sorting gesture are presented before the selected message reach the destination can be incorporated into the independent claim to further prosecution. 
The examiner further notes that any suggestions offered in regard to the claim amendment are possible amendment directions, and are NOT indication of allowable subject matters, or allowability of the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 27-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drucker et al. (US Pub 20050192924, hereinafter Drucker), in view of Ducker, and Schulz et al. (US Pub 2008/0222540, from IDS, hereinafter Schulz).

Per claim 27, Drucker teaches:
A computer-implemented method, comprising: (abstract: UI to manage sets of digital data such as photos/email);
	storing, by a computing device, an ordered arrangement of comprising a first plurality of , a second collection comprising a second plurality of , and a third collection ; ([0007, 0039] Fig. 3: Fig. 3 illustrates ordered arrangement of collections of digital data/photos, where user can sort the digital data into different collections/boxes on the screen; collection 304 in the middle – first collection, collection 310 “Best” category – second collection, collection 314 “Reject” category – third collection, where each contains a plurality of digital objects/photos);
	presenting a user interface on a display associated with the computing device, the user interface including a first plurality of first collection, wherein the list of ([0039, 0042] Fig. 3 shows a list of digital data/photos collection 304 in the middle – a first collection, a “Best” category of digital data/photos 310 – second collection, and a “Reject” category of digital data/photos 314 – third collection, where the digital objects/photos associated with each collection/category are visible on the user interface; also see [0048] Fig. 6);
	receiving a first indication from a user input device that activates the first collection and inactivates the second collection and the third collection; ([0039, 0042] Fig. 3: user can browse through the digital data/photo/email from the middle collection 304 with left/right arrow, where the middle collection 304/first collection is activated, and can be browsed through with arrow keys; the currently selected data/photo 302 is highlighted with larger size; the second “Best” and third “Reject” categories are not activated);
	based on the first indication, indexing an ordered set of gesture states based on the first collection being active; ([0043] Fig. 3: sorting gestures such as up/down arrow 306/308 is performed based on the currently selected data/photo and currently selected category; when the image 302 in the middle 
	receiving a first user input from the user input device that controls a location of an on-screen cursor, wherein the first user input indicates a drag operation on the first ([0043, 0049] Fig. 3, Fig. 6: Fig. 3 shows two categories “Best” and “Reject” that the digital data/photos can be sorted into using arrow keys; [0049] Fig. 6 shows 4 different categories A-D that the digital data item/image/email can be sorted into, by dragging with mouse or through touch gesture; i.e. user can drag digital data/photo from the middle row 304 – first collection - to “Reject” category 314 – third collection – at the bottom, the drag down/down arrow gesture is unique/specific to the middle row 304 being the active collection);
	in response to receiving the first user input, executing the first action by transferring the first ([0043, 0045, 0049] Fig. 3: user can drag digital data/photo from the collection in the middle 304 – first collection – to “Reject” category – third collection – at the bottom, using a drag down gesture – drag operation with a first/down direction and a first distance, to move the digital data/photo to the “Reject” category 314 – third collection);
	receiving a second indication from the user input device that activates the second  ([0044-0045] when the image selected is in the “Best” category – second collection, i.e. image 312, the image in the “Best” category is activated/selected, and the up/down move gesture will have different meaning accordingly);
	based on the second indication, re-indexing the ordered set of gesture states based on the second ([0045] when the image selected is in the “Best” category – second collection, i.e. image 312, the up/down sorting gesture will have different meaning accordingly, i.e. down arrow gesture will move the data/photo back into the middle row 314 – first collection; or double-
	updating the user interface to include at least a second ([0045] when the image selected is in the “Best” category – second collection, i.e. image 312, the image is enlarged/zoomed to show current selection);
	receiving a second user input from the user input device, wherein the second user input indicates a drag operation on the second ([0045, 0049] Fig. 3, Fig. 6: user can drag the image or use down arrow to move the image 312 into the category immediately below – gesture with first distance and first direction - and remove it from the “Best” category – second collection; where the gestures are unique to the image in the second collection/”Best” category being active/selected);
	in response to receiving the second user input, executing the second action by transferring the second ([0045, 0049] Fig. 3: user dragging/moving the image 312 in the “Best” category – second collection - downward – gesture with first distance and first direction - will remove it from the “Best” category/second collection, and move it into the middle row 304 – first collection).

	Although Drucker’s figures and teaching are directed mainly toward organization of digital data such as photos (Fig. 3-6), Drucker further teaches that the digital data being organized and shown in the interface can also be email message ([0007-0008, 0032]). Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention to use the GUI/method taught in Fig. 3-6 to sort email messages instead of digital photos where email messages are shown in the GUI categories/collections. One would be motivated to make the combination, with a reasonable expectation of success, because it 

	Furthermore, although Drucker teaches a single photo/object/message in the second/third collection that can be made active and gestures re-indexed for that specific photo/object (Fig. 3 [0044-0045]), Drucker does not explicitly teach a second and third collection that can be made active collectively, and gesture re-indexing for the plurality of messages/objects in those collections; Shultz teaches an image/object sorting GUI by throwing objects into sorting buckets/on screen locations, where each bucket can be selected and gestures re-indexed accordingly (abstract):  
	…
	receiving a second indication from the user input device that activates the second collection and inactivates the first collection;  ([0033, 0059-0062] Fig. 4 and 5: Once the images/objects have been sorted into sort buckets as shown in Fig. 4, user can select one of the sort bucket to further sort those images/objects into still other sort buckets as shown in Fig. 5);
	based on the second indication, re-indexing the ordered set of gesture states based on the second collection being active; ([0033, 0059-0062] Fig. 5: Fig. 5 shows that once a sort bucket 422 from Fig. 4 has been selected, a new workspace for the selected sort bucket enables the images/objects inside to be further sorted into different new categories or back into the new import bucket 410/310 from Fig. 4/3);
	…
		Shultz and Drucker are analogous art because they both teach sorting digital objects/images in to different categories/buckets onscreen using gestures. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Shultz and Drucker before him/her, to modify the teachings of Drucker to include the teachings of Shultz so that the sorted buckets/categories can also be activated collectively as a collection. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable sorted 

Per claim 28, Drucker-Shultz further teaches:
The computer-implemented method of claim 27, further comprising:
	receiving an additional first user input indicating a first action option from a plurality of first options; and (Drucker [0034] subcategories can be options for user to secondarily sort one category into subcategories at a later time, such as “Best” category secondarily sorted into “Keep for Later” and “Print” subcategories);
	performing the first action option on the first message. (Drucker [0034] subcategories can be options for user to secondarily sort one category into subcategories at a later time, such as “Best” category secondarily sorted into “Keep for Later” and “Print” subcategories).

Per claim 29, Drucker-Shultz further teaches:
The method of claim 27, further comprising:
	detecting, while the first user input indicates the drag operation from a first starting cursor location, the first distance between the first starting cursor location and a first current cursor location. (Drucker [0049] user can drag digital data/image/email on the screen to the appropriate categories on the screen as shown in Fig. 6 or Fig. 3).

Per claim 30, Drucker-Shultz further teaches:
The computer-implemented method of claim 27, further comprising:
	receiving an additional second user input indicating a second action option from a plurality of second options; and (Drucker [0045-0046] Fig. 3: when image 312 is removed from category “Best” using a single down arrow gesture, it could be moved into another configured categories, or annotated);
	performing the second action option on the second message. (Drucker [0045-0046] Fig. 3: when image 312 is removed from category “Best” using a 

Per claim 31, Drucker-Shultz further teaches:
The computer-implemented method of claim 27, further comprising:
detecting, while the second user input indicates the drag operation from a second starting cursor location, the second distance between the second starting cursor location and a second current cursor location. (Drucker [0049] user can drag digital data/image/email on the screen to the appropriate categories on the screen as shown in Fig. 6 or Fig. 3).

Per claim 32, Drucker-Shultz further teaches:
The computer-implemented method of claim 27, wherein a first visual indicator for the first action is displayed at the user interface before a first action-option menu is presented. (Drucker: [0034, 0043] subcategories can be options for user to secondarily sort one category into subcategories at a later time, such as “Best” category secondarily sorted into “Keep for Later” and “Print” subcategories, where the selected image is moved and visually appear in the destination category “Best” first).

Per claim 33, Drucker further teaches:
The computer-implemented method of claim 27, wherein a second visual indicator for the second action is displayed at the user interface before a second action-option menu is presented. (Drucker: [0034, 0043] categories and subcategories can be options for user to sort from the collection in the middle into category/subcategories at a later time, such as into the “Best” category, or  secondarily sorted into “Keep for Later” and “Print” subcategories, where the selected image is moved and visually appear in the destination collection in the middle first).

Per claim 34, Drucker-Shultz further teaches:
The computer-implemented method of claim 27, wherein the user interface further includes one or more other panes in addition to the message-list pane. (Drucker: Fig. 3 shows two other collections/panes 310, 314 with a list of digital items/images).

Per claim 35, Drucker-Shultz further teaches:
The computer-implemented method of claim 34, wherein the one or more other panes include a message-reading pane that displays a selected message from the list of messages. (Drucker: Fig. 3 shows two other panes 310, 314 with digital items/images listings, where image 312 is zoomed/enlarged to show details; [0047] Fig. 4: a selected image 402 is displayed in the collection in the middle, and other data 430, 431 can be enlarged in addition to the currently selected data 402 to provide context, where the data item can be email).

Per claim 36, Drucker-Schultz further teaches:
The computer-implemented method of claim 34, wherein the one or more other panes include a collections pane that presents a list of message collections, the
method further comprising:
	detecting a user selection of a message collection in the collections pane; and
	presenting at least some of the messages in the selected collection in the  message-list pane. (Shultz [0025-0026]: Fig. 1 shows a list of collections 110, 111, 112, etc. where user can make a selection of one of the collection, and display the objects/image in the collection as shown in Fig. 3; Drucker [0032] digital objects to be sorted can be email messages instead of photos).

Per claim 37, claim 37 is a medium claim ([0025-0026] Fig. 1 shows system memory 130, hard disk 141, removable disk 152, 156) that contains limitations that are substantially the same as claim 27, and is likewise rejected. 

Per claim 38-43, claims 38-43 each contains limitations that are substantially the same as claims 28, 30, 32-35 respectively, and are likewise rejected.

Per claim 44, claim 37 is a system claim with processors (Fig. 1, 120) and medium (Fig. 1, 130, 141, 152, 156) that contains limitations that are substantially the same as claim 27, and is likewise rejected. 

Per claim 45-50, claims 45-50 each contains limitations that are substantially the same as claims 28, 30, 32-35 respectively, and are likewise rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 form dated 6/24/2020.

US Patent Application Publications
US 20150188869 A1
BULLOCK G R et al.
Method for displaying electronic messages in messaging application on computing device, involves modifying displayed indicia of messages that have predefined display status in accordance with displaying of messages in group of messages
US 20110010672 A1
HOPE E
Directory management operations performing method for files and/or folders in portable multifunction device, involves performing directory management operation on folder or file that corresponds to icon
US 20110004662 A1
DODSWORTH I et al.
Directory management operations performing method for files and/or folders in portable multifunction device, involves performing directory management operation on folder or file that corresponds to icon


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                 

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176